DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Application Serial Number (17/320,877), filed May 14, 2021.  As originally filed, Claims 1-11 are presented for examination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is dependent from Claim 1 and recites “wherein the one or more computer processors further perform clearing one or more existing combos upon an expiration of the chainable period.”  There is insufficient antecedent basis for the recitation of “the chainable period.”  For the purpose of this Office action, the Examiner will assume Claims 3 to read as “wherein the one or more computer processors further perform clearing one or more existing combos upon an expiration of a chainable period.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kiyooka (US 2020/0322685 A1)
In regards to Claim 1, Kiyooka teaches a system (generally shown in Fig. 1, as introduced in [0077]), comprising one or more computer processors that execute machine-readable instructions (CPU and memory, as described in [0079]) to perform:
distributing a live video provided by a distributor to a plurality of viewers (Content Creator 140 providing live video data to Viewer 141, as described in [0087,0091,0097]);
receiving an input of an item by each of the plurality of viewers during a distribution of the live video (process of Fig. 3 including receiving a tip request at Step 304, as described in [0107]);
determining, in response to receiving a first input of a first item by a first viewer included in the plurality of viewers, whether the first input satisfies a predetermined combo condition (determination of Rating Eligibility Conditions Met at Step 1202 of Fig. 12 including the reception of a tip and view count eligibility, as described in [0136]);

giving, in response to generating the combo, a first benefit to the distributor (update Video Database 130 and User Database 131 at Step 1205, as described in [0137] and display of rating Label 401 in interface of Fig. 4, as described in [0143,0153,0154]).
In regards to Claim 2, Kiyooka teaches the system of claim 1,
wherein the generating of the combo includes generating the combo with chaining the combo to a last combo generated just before the combo if the first input is performed within a chainable period that starts upon generating the last combo and the first input satisfies the predetermined combo condition (rating algorithm based on total received tips exceeding a minimum view count, as described in [0144,0145]), and
the giving of the first benefit includes giving a larger number of the first benefits to the distributor as the number of chained combos increases (videos ranked according to total received tips with higher tipping frequency resulting in a higher star rating, as described in [0138,0145]).
In regards to Claim 3, Kiyooka teaches the system of claim 1,
wherein the one or more computer processors further perform clearing one or more existing combos upon an expiration of the chainable period (ranking periods including 1 hour, 3 hours, 24 hours, weekly, monthly , annual, ect, as described in [0153]).
In regards to Claim 4, Kiyooka teaches the system of claim 1,

the second item includes an item inputted just before the first item or an item inputted when a last combo is generated (video view count recorded by the Video Provision Module 120 and stored in the Video Database 130 in association with the video, as described in [0100]).
In regards to Claim 5, Kiyooka teaches the system of claim 2,
wherein the predetermined combo condition includes a condition that the number of times the same item is inputted in a plurality of chained combos is less than or equal to a threshold value (minimum view count to confirm rating eligibility conditions, as described in [0136]).
In regards to Claim 6, Kiyooka teaches the system of claim 2,
wherein the predetermined combo condition includes a condition that the number of times any item is inputted by the same viewer in a plurality of chained combos is less than or equal to a threshold value (accounting for multiple tips paid by the same user for the same video, as described in [0134]).
In regards to Claim 7, Kiyooka teaches the system of claim 1,
wherein the one or more computer processors further perform:
giving the distributor a second benefit during the distribution, the number of the second benefits to be given to the distributor being set based at least on a viewing 
starting, on a condition that the number of the first benefits held by the distributor is equal to or greater than a threshold value, a predetermined mode in which the number of the second benefits to be given to the distributor is enhanced (viewings of downloaded videos are counted toward the view count and stored in the Video Database 130, as described in [0131]).
In regards to Claim 8, Kiyooka teaches the system of claim 7,
wherein the starting of the predetermined mode includes starting the predetermined mode in response to an instruction by the distributor after the number of the first benefits held by the distributor reaches the threshold value (Content Creator 140 activates download permission setting by way of the interface of Fig. 16, as described in [0130,0181,0182]; with further reference to minimum view count to confirm rating eligibility conditions, as described in [0136]).
In regards to Claim 9, Kiyooka teaches the system of claim 7,
wherein the one or more computer processors further perform enabling an input of a dedicated item for the predetermined mode by each of the plurality of viewers in response to starting the predetermined mode (downloading of the video is permitted when reward is offered and activated by the Content Creator 140, as described in [0129]).

In regards to Claim 10, Kiyooka teaches a method executed by one or more computers (generally shown in Figs. 3 and 12, as introduced in [0104,0135]), the method comprising:
distributing a live video provided by a distributor to a plurality of viewers (Content Creator 140 providing live video data to Viewer 141, as described in [0087,0091,0097]);
receiving an input of an item by each of the plurality of viewers during a distribution of the live video (process of Fig. 3 including receiving a tip request at Step 304, as described in [0107]);
determining, in response to receiving a first input of a first item by a first viewer included in the plurality of viewers, whether the first input satisfies a predetermined combo condition (determination of Rating Eligibility Conditions Met at Step 1202 of Fig. 12 including the reception of a tip and view count eligibility, as described in [0136]);
generating a combo in response to determining the predetermined combo condition being satisfied (calculate/generate rating according to algorithm at Step 1203 of Fig. 12, as described in [0137]); and
giving, in response to generating the combo, a first benefit to the distributor (update Video Database 130 and User Database 131 at Step 1205, as described in [0137] and display of rating Label 401 in interface of Fig. 4, as described in [0143,0153,0154]).

In regards to Claim 11, Kiyooka teaches a non-transitory computer-readable medium including a program (CPU and memory with installed programs, as described in [0079]), wherein the program causes one or more computers to execute:

receiving an input of an item by each of the plurality of viewers during a distribution of the live video (process of Fig. 3 including receiving a tip request at Step 304, as described in [0107]);
determining, in response to receiving a first input of a first item by a first viewer included in the plurality of viewers, whether the first input satisfies a predetermined combo condition (determination of Rating Eligibility Conditions Met at Step 1202 of Fig. 12 including the reception of a tip and view count eligibility, as described in [0136]);
generating a combo in response to determining the predetermined combo condition being satisfied (calculate/generate rating according to algorithm at Step 1203 of Fig. 12, as described in [0137]); and
giving, in response to generating the combo, a first benefit to the distributor (update Video Database 130 and User Database 131 at Step 1205, as described in [0137] and display of rating Label 401 in interface of Fig. 4, as described in [0143,0153,0154]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086.  The examiner can normally be reached on Tuesday-Friday 9AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PR/Examiner, Art Unit 2426 



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426